 IN THE MATTER OF STANDARD BAG COMPANY,INC.,EMPLOYERandINTERNATIONAL CHEMICAL WORKERS UNION,AFL, PETITIONERCase No. 10-RC-637.-Decided November 30,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held on July 6, 1949,before James W. Mackle, hearing officer of the National Labor Rela-tions Board.On August 18, 1949, the Board issued an Order reopen-ing the record and remanding the proceeding to the Regional Directorfor further hearing for the purpose of adducing additional evidence.material to the issue involved herein.Pursuant to our Order, furtherhearing was held before Shally O. Wise, hearing officer of the NationalLabor Relations Board.The hearing officers' rulings made at thehearings are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel[Chairman Herzog and MembersHouston and Murdock].Upon the entire record in the case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner is a labor organization claiming to represent em-ployees of the Employer.3.The question concerning representation :On July 3, 1947, International Hod Carriers, Building and CommonLaborers' Union of America, Local No. 879, AFL, herein called LocalNo. 879, was, as the result of a consent election held under Board aus-pices, designated by the Regional Director as the exclusive bargainingrepresentative of the Employer'sproduction and maintenance em-ployees.1Thereafter, on July 9, 1947, it entered into a collective bar-gaining agreement with the Employer.The agreement was for aninitial period of 1 year and was automatically renewable thereafteriCase No.10-R-2633.87 NLRB No. 48,300 STANDARD BAG COMPANY, INC.. 301'in the absence of written notice from either party to the other, 60days before July 1 of each succeeding year. No written notice of ter-mination or modification was given by either party to the other in1948 or 1949.On June 1, 1949, the Petitioner requested the Employerto recognize it as the exclusive bargaining agent of the employees inthe bargaining unit.The Employer refused to grant this request. OnJune 6, 1949, the Petitioner filed the petition in this proceeding.The Petitioner concedes that its petition was filed after the auto-matic renewal notice date of the contract, but argues that the contractis no bar to a current election because Local No. 879 is a defunct labororganization.The Employer maintains that Local No. 879 is anactively functioning labor organization and that the contract effectivelybars an election.We find merit in the Petitioner's position.The record shows thefollowing :After October 1948, Local No. 879 ceased to meet with theEmployer for the purpose of engaging in bargaining negotiations con-cerning wages or other conditions of employment.Late in 1948 andthereafter, employees of the Employer's plant who held official posi-tions in Local No. 879 as officers or plant stewards, resigned or left theemploy of the Company. In July 1948, when the contract's secondyear began, only about 27 of approximately 125 employees in the bar-gaining unit were members of Local No. 879.2 By November of thesame year, there were 21 members of Local No. 879 at the Employer'splant.All gave written notice of revocation of check-off authoriza-tions as provided for in the contract, and allowed their membershipsto lapse.In the early months of 1949, a union official sent by a sisterlocal endeavored to "reactivate" Local No. 879.However, no newmembers were acquired among the employees of the Employer andformer members continued to refuse to pay dues.3 Temporary mem-bership gains were registered among construction employees in thearea, but, by July 1949, these employees were no longer dues-payingmembers of Local No. 879.At a meeting of Local No. 879 held in June 1949, it was decidedby unanimous consent of those present,' to inform the Board that LocalNo. 879 disclaimed any interest in the instant petition and did notcontend that its present agreement with the Employer was a bar to this2Local No.879 included among its membership other employees in the area.atIn May 1949,the Employer advanced to Local No.879 a sum of money equivalent to1month's dues for 16 former union members on the promise of the union representativesto obtain new check-off authorizations from each of the 16 employees.It is admitted thatthese authorizations were never obtained.4No employees of the Employer were present at the meeting.However, therecord showsthat in 1949,ifnot earlier, none of the employees involved herein attended meetings ofLocal No. 879. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDproceeding.5Local No. 879 did not intervene in this proceeding, al-though served with notice of hearing.However, a representative ofthe parent organization testified at the hearing and reiterated LocalNo. 879's complete disclaimer of interest.Finally, at the reopenedhearing, a former business agent of Local No. 879 and a representativeof the parent organization testified thati in July 1949, the records ofLocal No. 879 were turned over to the parent body and that, shortlythereafter, Local No. 879 ceased to function.In view of the foregoing, we find that Local No. 879 has ceased tofunction as the bargaining representative of the employees involvedherein and is a defunct labor organization.Accordingly, we concludethat the contract executed on July 9, 1947, does not constitute a barto this proceeding.6We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :We find, in substantial agreement with the parties, that all produc-tion and maintenance employees of the Employer at its Augusta,Georgia, plant, excluding office clerical employees, superintendent,assistant superintendent, and all other supervisors as defined in theAct, constitute a unit appropriate for the.purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees. in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sinceThis information was thereafter transmitted to the Regional Director of the Board.A copy of the letter from the Board's fieldexaminerto the representative of the Internationalunion, dated June 14. 1949, summarizing the conversation with the RegionalDirector relative to Local No. 879's disclaimer of interest, was received in evidence.°Rock City Paper Box Company, Inc.,82 NLRB 746;Wilson Athletic Goods Manufac-turingCo., Inc., 79 NLRB 1415. STANDARD BAG COMPANY, INC.303-quit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bar-gaining, by International Chemical Workers Union, AFL.